IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                           Supreme Court No.
                                              DA 20-0202

ALLAN MARGIT AN,

           Plaintiff and Appellant,

      V.
                                                                              GRANT OF EXTENSION
STEPHEN MATTHEW McAFEE and GREG
MORAN,

            Defendants and Appellees.

       Pursuant to authority granted under M. R. App.P. 26( 1 ), Appellee is given an extension of
time until September 17, 2020, to prepare, file, and serve the Appelle's Response brief.

DATED this August 14, 2020


                                                                      ���
                                                                           Bowen Greenwood
                                                                           Clerk of the Supreme Court




c:     Quentin M. Rhoades, Robert Erickson, Carey Schmidt, Mitchell J.W. Yap, John Francis Haffey
                                                                                                                               08/14/2020




                                                             Z




           PO BOX 203003 • HELENA MT• 59620-3003 • TELEPHO E: (406) 444-3858 • FAX: (406) 444-5705
                                                                                                     Case Number: DA 20-0202